FORM 51-102F3 Material Change Report Item 1. Name and Address of Company Rubicon Minerals Corporation (“Rubicon”) 1540 - 800 West Pender Street Vancouver, B.C. V6C 2V6 Item 2. Date of Material Change May 21, 2009 Item 3. News Release The news release was disseminated via Newswire on May 21, 2009. Item 4. Summary of Material Change Rubicon Increases Treasury by $16 million on Exercise of May 2007 Warrants Item 5. Full Description of Material Change 5.1Full Description of Material Change Rubicon is pleased to announce it has received proceeds of $16,024,265, pursuant to the exercise of May 2007 warrants, priced at $1.50, which expired May 19th, 2009.As a result of these exercises, the Company has issued 10,682,843 new common shares and has a cash position as of the date of this release of approximately $68.6 million.As of May 20th, the Company had no remaining warrants outstanding. 5.2Disclosure for Restructuring Transactions Not applicable Item 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable Item 7. Omitted Information Not applicable Item 8. Executive Officer David W. Adamson, President & CEO (Tel: (604) 623-3333) Item 9. Date of Report May 29, 2009 News Release TSX:RMX | NYSE Amex:RBY May 21, 2009 Rubicon Increases Treasury by $16 million on Exercise of May 2007 Warrants Rubicon Minerals Corporation (RMX.TSX;RBY.NYSE-AMEX) is pleased to announce it has received proceeds of $16,024,265, pursuant to the exercise of May 2007 warrants, priced at $1.50, which expired May 19th, 2009. As a result of these exercises, the Company has issued 10,682,843 new common shares and has a cash position as of the date of this release of approximately $68.6 million. As of May 20th, the Company had no remaining warrants outstanding. “These warrant exercises further strengthen our treasury to allow us to aggressively expand the F2 Gold Zone where we recently commenced a $25 million, 80,000-metre underground and surface diamond drill program”, stated David Adamson, President and CEO. Rubicon Minerals Corporation is a well-funded exploration and development company, focusing on exploring for gold in politically safe jurisdictions with high geological potential. Rubicon controls over 65,000 acres of prime exploration ground in the prolific Red Lake gold district of Ontario which hosts Goldcorp's high-grade, world class Red Lake Mine. In addition to its Red Lake holdings, Rubicon controls over 380,000 acres surrounding the Pogo Mine in Alaska as well as 225,000 acres in northeast Nevada. Rob McEwen, President and CEO of McEwen Capital and former Chairman and CEO of Goldcorp, owns 25% of the issued shares of the Company. RUBICON MINERALS CORPORATION "David W. Adamson", President & CEO Forward Looking Statements This news release contains statements that constitute “forward-looking statements” within the meaning of Section 21E of the United States Securities Exchange Act of 1934 and “forward looking information” within the meaning of applicable Canadian provincial securities legislation (collectively, “forward-looking statements”) .Forward-looking statements often, but not always, are identified by the use of words such as “seek”, “anticipate”, “believe”, “plan”, “estimate”, “expect”, “targeting” and “intend” and statements that an event or result “may”, “will”, “should”, “could”, or “might” occur or be achieved and other similar expressions.Forward-looking statements in this news release include statements regarding the Company’s future exploration plans and expenditures. The forward-looking statements that are contained in this news release are based on various assumptions and estimates by the Company and involve a number of risks and uncertainties.As a consequence, actual results might differ materially from results forecast or suggested in these forward-looking statements. Forward-looking statements involve known and unknown risks, uncertainties, assumptions and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements.Factors that could cause the actual results to differ include market prices, results of exploration, availability of capital and financing on acceptable terms, inability to obtain required regulatory approvals, unanticipated difficulties or costs in any rehabilitation which may be necessary,market conditions and general business, economic, competitive, political and social conditions.These statements are based on a number of assumptions, including assumptions regarding general market conditions, timing and receipt of regulatory approvals, the ability of the Company and other relevant parties to satisfy regulatory requirements, the availability of financing for proposed transactions and programs on reasonable terms and the ability of third-party service providers to deliver services in a timely manner.Although the Company has attempted to identify important factors that could cause actual results to differ materially from those expressed or implied in forward-looking statements, there may be other factors which cause actual results to differ. Forward-looking statements contained herein are made as of the date of this news release and the Company disclaims any obligation to update any forward-looking statements, whether as a result of new information, future events or results or otherwise, except as required by applicable securities laws.There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements.Accordingly, readers should not place undue reliance on forward-looking statements.
